





CITATION: Toronto-Dominion Bank v. 466888 Ontario
      Limited, 2011 ONCA 149



DATE: 20110225



DOCKET: C52492



COURT OF APPEAL FOR ONTARIO



Winkler C.J.O., Rosenberg & Goudge JJA



BETWEEN



The Toronto-Dominion Bank



Plaintiff (Respondent)



and



466888 Ontario Limited,
1246787 Ontario Inc., James
          John Maga, Katherine Marie Maga and David Joseph Maga



Defendants (Appellants)



J. Sebastian Winny, for the appellants



Michael R. Kestenberg, for the respondent



Heard: February 24, 2011



On appeal from the judgment of Justice Thomas R.
Lederer
of the Superior Court of Justice
          dated July 2, 2010, with reasons reported at 2010 ONSC 3798.



APPEAL BOOK ENDORSEMENT



[1]

The motion judge was fully aware of where the onus rested in the
    proceeding before him.  He found that the respondent had entirely satisfied
    that onus and that the appellant had put forward nothing to advance an
    affirmative defence.  We agree with that decision.  Appeal dismissed.

[2]

Costs as agreed $7,500 all in to the respondent.


